DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/12/21, with respect to the rejection(s) of claims under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2012/0320142) in view of Roukes et al. (US 206/0205061) have been fully considered and are persuasive. Applicant amended claims 1 and 15 to add the features of a SAW interface circuit coupled to the SAW detector and microcontroller coupled to the SAW interface circuit and SAW detector that includes a combination of features that is not taught or suggested by the prior art, Battrell and Roukes. Therefore, the rejection has been withdrawn.  See also the Final Rejection mailed 07/26/21. 

Applicant’s arguments, filed 08/16/21 and 09/01/21, with respect to the rejection(s) of claims under Double Patenting have been fully considered and are persuasive. Applicant submitted a Terminal Disclaimer with the response on 08/16/21 that was disapproved.  See Advisory Action mailed 09/01/21.  Applicant then resubmitted a proper Terminal Disclaimer on 09/01/21 which was approved. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 15 have been amended to include the additional features of “a SAW interface circuit coupled to the SAW detector; and a microcontroller coupled to the SAW interface circuit for controlling the SAW detector through the SAW interface circuit and for data processing an output assay signal from the SAW detector, where the SAW interface circuit comprises a clock oscillator, an RF synthesizer coupled to the clock oscillator, a low pass filter and splitter having an input coupled to the RF synthesizer and an output coupled to the SAW detector, a phase/gain detector coupled to the low pass filter and the splitter and having a data input coupled to the SAW detector, an analog-to-digital converter having an input coupled to an output of the phase/gain detector and having an output coupled to the microcontroller, a pump driver, and a motor with a motor driver for mechanically loading a microfluidic cartridge” which are not taught or suggested by the previously cited prior art. The Examiner considers Battrell et al. (US 2012/0320142) and Roukes et al. (US 206/0205061) to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 26, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798